NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 21, replace “each optical channel of the plurality of optical channels” with --the each optical channel of the plurality of optical channels--.
In claim 17, line 10, replace “at least two of the wavelength sensitive filter segments” with --the at least two of the wavelength sensitive filter segments--.
In claim 17, line 17, replace “each optical channel of the plurality of optical channels” with --the each optical channel of the plurality of optical channels--.
Claims 1 and 17 further recite the phrase "can be" which is not clear, as it is unclear whether "can be" means that each channel is only capable of activating and deactivating, if each channel only has the potential to be activated or deactivated, or if each channel positively activated and deactivated. Further, with the phrase "can be" it is not a definite recitation on an action to be performed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. 5,076,669, cited by the applicants, “Black”).
Regarding Claim 1, Black teaches a stacked optical filter arrangement (fig.1 and 4-5) for a photoacoustic spectrometry device for multigas sensing (col.1; lines 8-11 discloses "color-sensitive light blocking filters"), the stacked optical filter arrangement comprising: a liquid crystal layer (Fig.1; element 21) stacked between a first transparent electrode layer (Fig.1; element 20a) and a second transparent electrode layer (Fig.1; element 20b), wherein the second transparent electrode layer comprises a plurality of electrode segments which are electrically isolated from each other (Fig.1, col.3; line 62 - col.4; line 11 discloses that the liquid crystal cell 18 consists of two precision parallel transparent plates/glass plates space 19 between the plates is 
Black does not explicitly teach that the liquid crystal layer is a pneumatic liquid crystal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Black art to arrive at the instant invention because the crystal of Black is a liquid crystal similar to the claimed invention which is suspended between transparent glass plates. Thus, the liquid crystal is pneumatic in nature.

Regarding Claim 2, the stacked optical filter arrangement according to the claim 1 is taught by Black.
Black further teaches that the first transparent electrode layer comprises a glass layer having a conductive coating (Fig.1 and col.3; line 62 - col.4; line 11 disclose that two precision parallel transparent plates/glass plates two-dimensional active matrices 20a and 20b is made of an electrically conductive transparent material and is divided into individual isolated pixels). 
Claim 3, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black further teaches that the second transparent electrode layer comprises a glass layer having a conductive coating, wherein the conductive coating is structured in order to form the plurality of electrode segments of the second transparent electrode layer (Fig.1 and col.3; line 62 - col.4; line 11 disclose that two precision parallel transparent plates/glass plates two-dimensional active matrices 20a and 20b is made of an electrically conductive transparent material and is divided into individual isolated pixels). 

Regarding Claim 4, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black further teaches that the filter layer is arranged at an end of the stacked optical filter arrangement (shown in fig.1 that the filter layer 34 is an end of the stacked optical filter arrangement). 

Regarding Claim 5, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black further teaches that within each optical channel of the plurality of optical channels a polarizing axis of the portion of the first polarizer layer of the respective optical channel is orientated perpendicular to a polarizing axis of the portion of the second polarizer layer of the respective optical channel (shown in fig.1 that a polarizing axis is along the optical channel 16 which is perpendicular to the polarizer layer). 
Claim 6, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black further teaches that within each optical channel of the plurality of optical channels a polarizing axis of the portion of the first polarizer layer of the respective optical channel is orientated parallel to a polarizing axis of the portion of the second polarizer layer of the respective optical channel (shown in Fig.1 and discussed in col.3; lines 45-48 that an input polarizing plate 12 and an output polarizing plate 14 where the optical axes of both plates are parallel). 

Regarding Claim 9, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black further teaches that at least one of the filter segments is a wavelength insensitive filter segment which is transparent (Fig.1-2; element 34, a filter, comprises a wavelength insensitive filter segment 36-4, a colorless cell).
Black discloses the claimed invention except for the transparent filter segments at least for wavelengths between 3 pm and 5 pm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transparent section at least for wavelengths between 3 pm and 5 pm, since both inventions is dealing with transparent or colorless filter segment and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in this instance having workable wavelengths between 3 pm and 5 pm, involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 17, Black teaches a method for manufacturing a stacked optical filter arrangement for a photoacoustic spectrometry device for multi-gas sensing (col.1; lines 8-11 discloses "color-sensitive light blocking filters"), the method comprising: arranging a liquid crystal layer (Fig.1; element 21) between a first transparent electrode layer (Fig.1; element 20a) and a second transparent electrode layer (Fig.1; element 20b), wherein the second transparent electrode layer comprises a plurality of electrode segments which are electrically isolated from each other (Fig.1, col.3; line 62 - col.4; line 11 discloses that the liquid crystal cell 18 consists of two precision parallel transparent plates/glass plates space 19 between the plates is filled with liquid crystals 21 and two-dimensional active matrices 20a and 20b is made of an electrically conductive transparent material and is divided into individual isolated pixels); arranging the liquid crystal layer between a first polarizer layer (Fig.1; element 12) and a second polarizer (Fig.1; element 14) layer (shown in fig.1 and col.3; lines 45-48 discloses that the liquid crystal is stacked between an input polarizing plate 12 and an output polarizing plate 14); adding a filter layer (Fig.1; element 34) being configured for filtering light, wherein the filter layer comprises a plurality of filter segments (shown in fig.1), wherein at least two of the filter segments are wavelength sensitive filter segments, wherein  at least two of the wavelength sensitive filter segments are transparent for different wavelengths (shown in Fig.1, and discussed in col.5; lines 1-10 that the color mask 34 consists of individual color cells 36-1, 36-2, . . . 36-n periodically arranged cells of different colors); and forming a plurality of optical channels (fig.1; element 16); so that each optical channel of the plurality of optical channels comprises a portion of the liquid crystal layer, a portion of the first electrode layer, one of the plurality of electrode segments of the second transparent electrode layer, a portion of the first polarizer layer, a portion of the second polarizer layer and one of the plurality of filter segments (shown in fig.1); so that each 
Black does not explicitly teach that the liquid crystal layer is a pneumatic liquid crystal layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Black art to arrive at the instant invention because the crystal of Black is a liquid crystal similar to the claimed invention which is suspended between transparent glass plates. Thus, the liquid crystal is pneumatic in nature.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Black as applied to claim 1 above, and further in view of Gilbert et al. (US 2016/0300535 A1, “Gilbert”).
Regarding Claim 7, the stacked optical filter arrangement according to claim 1 is taught by Black.
Black does not explicitly teach that the stacked optical filter arrangement comprises a collimation arrangement for parallelizing the light, wherein each optical channel of the plurality of optical channels comprises a portion of the collimation arrangement. 
However, Gilbert teaches an optical filter arrangement comprises a collimation arrangement (fig.2; element 204, a Fresnel lens) for parallelizing the light, wherein each optical channel of the plurality of optical channels comprises a portion of the collimation arrangement (shown in fig.2 and discussed in [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilbert’s lens in the system of Black since this would parallelize the light, as shown in fig.2.

Regarding Claim 8, the stacked optical filter arrangement according to claim 7 is taught by Black.
Black does not explicitly teach that the collimation arrangement comprises a Fresnel lens. 
However, Gilbert teaches the collimation arrangement comprises a Fresnel lens (fig.2; element 204, a Fresnel lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilbert’s Fresnel lens in the system of Black since this would parallelize the light, as shown in fig.2.
Allowable Subject Matter
Claim 10 and Claims 11-16 that are depended on claim 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Willner et al. (5,546,209) teaches an optical communication apparatus for simultaneously and reconfigurably establishing optical communication channels, comprises at least one light source and a plurality of wavelength-selective detectors optically associated with each light source, the detectors arranged one behind another. The apparatus uses wavelength-division-multiplexing (WDM) to facilitate simultaneous and reconfigurable communication of one-to-many 2-D optical planes. This advance dramatically increases the system functionality of optical-plane interconnects. Such a system is realized by incorporating several multiple wavelength vertical-cavity surface-emitting lasers (VCSEL) into each transmitting pixel and incorporating wavelength selectivity into each subsequent detecting plane which will absorb one wavelength and be transparent to the rest; these structures can be fabricated by slightly modifying existing technology (“Abstract”).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861